


Exhibit 10.28

 

Guess?, Inc.

Nonqualified Deferred Compensation Plan

Master Plan Document

 

 

Effective January 1, 2006

 

 

Amended and Restated
Effective December 18, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

7

 

 

 

2.1

Selection by Committee

7

 

 

 

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

7

 

 

 

ARTICLE 3

DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/

 

 

COMPANY RESTORATION MATCHING AMOUNTS/

 

 

VESTING/CREDITING/TAXES

8

 

 

 

3.1

Maximum Deferral

8

 

 

 

3.2

Timing of Deferral Elections; Effect of Election Form

8

 

 

 

3.3

Withholding and Crediting of Annual Deferral Amounts

10

 

 

 

3.4

Company Contribution Amount

10

 

 

 

3.5

Company Restoration Matching Amount

10

 

 

 

3.6

Vesting

11

 

 

 

3.7

Crediting/Debiting of Account Balances

12

 

 

 

3.8

FICA and Other Taxes

13

 

 

 

ARTICLE 4

SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES

14

 

 

 

4.1

Scheduled Distributions

14

 

 

 

4.2

Postponing Scheduled Distributions

14

 

 

 

4.3

Other Benefits Take Precedence Over Scheduled Distributions

15

 

 

 

4.4

Unforeseeable Emergencies

15

 

 

 

ARTICLE 5

CHANGE IN CONTROL BENEFIT

16

 

 

 

5.1

Change in Control Benefit

16

 

 

 

5.2

Payment of Change in Control Benefit

16

 

 

 

ARTICLE 6

RETIREMENT BENEFIT

16

 

 

 

6.1

Retirement Benefit

16

 

 

 

6.2

Payment of Retirement Benefit

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 7

TERMINATION BENEFIT

17

 

 

 

7.1

Termination Benefit

17

 

 

 

7.2

Payment of Termination Benefit

17

 

 

 

ARTICLE 8

DISABILITY BENEFIT

17

 

 

 

8.1

Disability Benefit

17

 

 

 

8.2

Payment of Disability Benefit

18

 

 

 

ARTICLE 9

DEATH BENEFIT

18

 

 

 

9.1

Death Benefit

18

 

 

 

9.2

Payment of Death Benefit

18

 

 

 

ARTICLE 10

BENEFICIARY DESIGNATION

18

 

 

 

10.1

Beneficiary

18

 

 

 

10.2

Beneficiary Designation; Change; Spousal Consent

18

 

 

 

10.3

Acknowledgment

18

 

 

 

10.4

No Beneficiary Designation

18

 

 

 

10.5

Doubt as to Beneficiary

19

 

 

 

10.6

Discharge of Obligations

19

 

 

 

ARTICLE 11

LEAVE OF ABSENCE

19

 

 

 

11.1

Paid Leave of Absence

19

 

 

 

11.2

Unpaid Leave of Absence

19

 

 

 

ARTICLE 12

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

19

 

 

 

12.1

Termination of Plan

19

 

 

 

12.2

Amendment

20

 

 

 

12.3

Effect of Payment

20

 

 

 

ARTICLE 13

ADMINISTRATION

20

 

 

 

13.1

Committee Duties

20

 

 

 

13.2

Administration Upon Change In Control

21

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

13.3

Agents

21

 

 

 

13.4

Binding Effect of Decisions

21

 

 

 

13.5

Indemnity of Committee

22

 

 

 

13.6

Employer Information

22

 

 

 

ARTICLE 14

OTHER BENEFITS AND AGREEMENTS

22

 

 

 

14.1

Coordination with Other Benefits

22

 

 

 

ARTICLE 15

CLAIMS PROCEDURES

22

 

 

 

15.1

Presentation of Claim

22

 

 

 

15.2

Notification of Decision

22

 

 

 

15.3

Review of a Denied Claim

23

 

 

 

15.4

Decision on Review

23

 

 

 

15.5

Legal Action

24

 

 

 

ARTICLE 16

TRUST

24

 

 

 

16.1

Establishment of the Trust

24

 

 

 

16.2

Interrelationship of the Plan and the Trust

24

 

 

 

16.3

Distributions From the Trust

24

 

 

 

ARTICLE 17

MISCELLANEOUS

24

 

 

 

17.1

Status of Plan

24

 

 

 

17.2

Unsecured General Creditor

24

 

 

 

17.3

Employer’s Liability

25

 

 

 

17.4

Nonassignability

25

 

 

 

17.5

Not a Contract of Employment

25

 

 

 

17.6

Furnishing Information

25

 

 

 

17.7

Terms

25

 

 

 

17.8

Captions

25

 

 

 

17.9

Governing Law

25

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

17.10

Notice

25

 

 

 

17.11

Successors

26

 

 

 

17.12

Spouse’s Interest

26

 

 

 

17.13

Validity

26

 

 

 

17.14

Incompetent

26

 

 

 

17.15

Domestic Relations Orders

26

 

 

 

17.16

Insurance

26

 

 

 

17.17

Legal Fees To Enforce Rights After Change in Control

27

 

 

 

17.18

Distribution in the Event of Income Inclusion Under Code Section 409A

27

 

iv

--------------------------------------------------------------------------------


 

GUESS?, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Effective January 1, 2006

(Amended and Restated Effective as of December 18, 2008)

 

Purpose

 

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Guess?, Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor
this Plan.  This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.

 

ARTICLE 1

Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the sum of the Participant’s
Annual Accounts.  The Account Balance shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.

 

1.2           “Annual Account” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to (a) the sum of the Participant’s
Annual Deferral Amount, Company Contribution Amount and Company Restoration
Matching Amount for any one Plan Year, plus (b) amounts credited or debited to
such amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year.  The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1

--------------------------------------------------------------------------------


 

1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary, Bonus, Director Fees and LTIP Amounts that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.

 

1.4           “Annual Installment Method” shall mean the method used to
determine the amount of each payment due to a Participant who has elected to
receive a benefit over a period of years in accordance with the applicable
provisions of the Plan.  The amount of each annual payment due to the
Participant shall be calculated by multiplying the balance of the Participant’s
benefit by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due to the Participant.  The
amount of the first annual payment shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, and the
amount of each subsequent annual payment shall be calculated on or around the
first business day of each Plan Year following the Plan Year in which the
Participant’s Benefit Distribution Date occurs.  For purposes of this Plan, the
right to receive a benefit payment in annual installments shall be treated as
the entitlement to a single payment.

 

1.5           “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, director fees and other fees, and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income).  Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.

 

1.6           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 10, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.7           “Beneficiary Designation Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to designate one or more Beneficiaries.

 

1.8           “Benefit Distribution Date” shall mean the date upon which all or
an objectively determinable portion of a Participant’s vested benefits will
become eligible for distribution.  Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
9, as applicable.

 

1.9           “Board” shall mean the board of directors of the Company.

 

2

--------------------------------------------------------------------------------


 

1.10         “Bonus” shall mean any compensation otherwise payable in cash, in
addition to Base Salary and LTIP Amounts, earned by a Participant for services
rendered during a Plan Year, or any period wholly contained within a Plan Year,
under the Guess?, Inc., Annual Incentive Bonus Plan, the Guess?, Inc. 2004
Equity Incentive Plan, any other cash bonus program of the Company pursuant to
which Participants are eligible to receive cash compensation and/or such other
bonus or cash incentive plan or arrangement designated by the Committee.

 

1.11         “Change in Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, in each case as determined
in accordance with Treas. Reg. §1.409A-3(i)(5).

 

1.12         “Change in Control Benefit shall have the meaning set forth in
Article 5.

 

1.13         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.14         “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.15         “Committee” shall mean the committee described in Article 13.

 

1.16         “Company” shall mean Guess?, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

 

1.17         “Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.4.

 

1.18         “Company Restoration Matching Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.5.

 

1.19         “Death Benefit” shall mean the benefit set forth in Article 9.

 

1.20         “Director” shall mean any member of the board of directors of any
Employer.

 

1.21         “Director Fees” shall mean the fees otherwise payable in cash to a
Director from any Employer, including retainer fees, committee chair fees and
meetings fees, as compensation for serving on the board of directors.

 

1.22         “Disability” or “Disabled” shall mean that a Participant is
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer.  For purposes
of this Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration.  A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

 

1.23         “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.24         “Election Form” shall mean the form, which may be in electronic
format, established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to make an election under the
Plan.

 

3

--------------------------------------------------------------------------------


 

1.25         “Employee” shall mean a person who is an employee of an Employer.

 

1.26         “Employer(s)” shall be defined as follows:

 

(a)           Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

(b)           For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:

 

(i)            The entity for which the Participant performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and

 

(ii)           All other entities with which the entity described above would be
aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable.  In order to identify the group of entities described
in the preceding sentence, the Committee shall use an ownership threshold of 50%
as a substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

 

1.27         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.28         “401(k) Plan” shall mean, with respect to an Employer, a plan
qualified under Code Section 401(a) that contains a cash or deferral arrangement
described in Code Section 401(k), adopted by the Employer, as it may be amended
from time to time, or any successor thereto.

 

1.29         “Fiscal Year Compensation” shall have the meaning set forth in
Section 3.2(c).

 

1.30         “LTIP Amounts” shall mean the cash portion of the compensation
attributable to a Plan Year that is earned by a Participant as an Employee under
any Employer’s long-term incentive plan or any other long-term incentive
arrangement designated by the Committee.

 

1.31         “Participant” shall mean any Employee or Director (a) who is
selected to participate in the Plan, (b) whose executed Plan Agreement, Election
Form and Beneficiary Designation Form are accepted by the Committee, and
(c) whose Plan Agreement has not terminated.

 

1.32         “Performance-Based Compensation” shall mean compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).

 

4

--------------------------------------------------------------------------------


 

1.33         “Plan” shall mean the Guess? Inc., Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time, and by any other documents that together with this
instrument define a Participant’s rights to amounts credited to his or her
Account Balance.

 

1.34         “Plan Agreement” shall mean a written agreement in the form
prescribed by or acceptable to the Committee that evidences a Participant’s
agreement to the terms of the Plan and which may establish additional terms or
conditions of Plan participation for a Participant.  Unless otherwise determined
by the Committee, the most recent Plan Agreement accepted with respect to a
Participant shall supersede any prior Plan Agreements for such Participant. 
Plan Agreements may vary among Participants and may provide additional benefits
not set forth in the Plan or limit the benefits otherwise provided under the
Plan.

 

1.35         “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.

 

1.36         “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the date
on which such Participant’s age plus Years of Service equals or exceeds at least
sixty-five (65), and shall mean with respect to a Participant who is a Director,
a Separation from Service.  If a Participant is both an Employee and a Director
and participates in the Plan in each capacity, (a) the determination of whether
the Participant qualifies for Retirement as an Employee shall be made when the
Participant experiences a Separation from Service as an Employee and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as an Employee,
and (b) the determination of whether the Participant qualifies for Retirement as
a Director shall be made at the time the Participant experiences a Separation
from Service as a Director and such determination shall only apply to the
applicable Account Balance established in accordance with Section 1.1 for
amounts deferred under the Plan as a Director.

 

1.37         “Retirement Benefit” shall mean the benefit set forth in Article 6.

 

1.38         “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.39         “Separation from Service” shall mean a termination of services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h).  In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

 

(a)           For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer.  A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

 

5

--------------------------------------------------------------------------------

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)           For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee (or its delegate) to constitute a
good-faith and complete termination of the contractual relationship between the
Participant and such Employer.

 

(c)           For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (a) and (b) of this
Section, respectively.  Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (b) of this Section.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 

6

--------------------------------------------------------------------------------


 

1.40         “Specified Employee” shall mean any Participant who is determined
to be a “key employee” (as defined under Code Section 416(i) without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Committee in accordance with Treas. Reg. §1.409A-1(i).

 

1.41         “Termination Benefit” shall mean the benefit set forth in
Article 7.

 

1.42         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.43         “Unforeseeable Emergency” shall mean a severe financial hardship of
the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee (or its delegate) based on the
relevant facts and circumstances.

 

1.44         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by one or more Employers.  For purposes of
this definition, a year of employment shall be a 365 day period (or 366 day
period in the case of a leap year) that, for the first year of employment,
commences on the Employee’s date of hiring and that, for any subsequent year,
commences on an anniversary of that hiring date.  A partial year of employment
shall not be treated as a Year of Service.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1           Selection by Committee.  Participation in the Plan shall be
limited to Directors and, as determined by the Committee (or its delegate) in
its sole discretion, a select group of management or highly compensated
Employees.  From that group, the Committee (or its delegate) shall select, in
its sole discretion, those individuals who may actually participate in this
Plan.

 

2.2           Enrollment and Eligibility Requirements; Commencement of
Participation.

 

(a)           As a condition to participation, each Director or selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form by the
deadline(s) established by the Committee in accordance with the applicable
provisions of this Plan.  In addition, the Committee shall establish from time
to time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

 

(b)           Each Director or selected Employee who is eligible to participate
in the Plan shall commence participation in the Plan on the date that the
Committee  determines that the Director or Employee has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

 

7

--------------------------------------------------------------------------------


 

(c)           If a Director or an Employee fails to meet all requirements
established by the Committee within the period required, that Director or
Employee shall not be eligible to participate in the Plan during such Plan Year.

 

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

 

3.1           Maximum Deferral.

 

(a)           Annual Deferral Amount.  For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP
Amounts and/or Director Fees up to the following maximum percentages for each
deferral elected:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

75

%

Bonus

 

100

%

LTIP Amounts

 

100

%

Director Fees

 

100

%

 

(b)           Short Plan Year.  Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, then to the
extent required by Section 3.2 and Code Section 409A and related Treasury
Regulations, the maximum amount of the Participant’s Base Salary, Bonus, LTIP
Amounts or Director Fees that may be deferred by the Participant for the Plan
Year shall be determined by applying the percentages set forth in
Section 3.1(a) to the portion of such compensation attributable to services
performed after the date that the Participant’s deferral election is made.

 

3.2           Timing of Deferral Elections; Effect of Election Form.

 

(a)           General Timing Rule for Deferral Elections.  Except as otherwise
provided in this Section 3.2, in order for a Participant to make a valid
election to defer Base Salary, Bonus, Director Fees and/or LTIP Amounts, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the
December 31st preceding the Plan Year in which such compensation will be earned.

 

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Fiscal Year Compensation or Performance-Based
Compensation, the Committee may permit a Participant to subsequently change his
or her deferral election for such compensation by submitting a new Election
Form in accordance with Section 3.2(c) or 3.2(d), respectively, below.

 

8

--------------------------------------------------------------------------------


 

(b)           Timing of Deferral Elections for Newly Eligible Plan
Participants.  A Director or selected Employee who first becomes eligible to
participate in the Plan on or after the beginning of a Plan Year, as determined
in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation”
rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an
election to defer the portion of Base Salary, Bonus, Director Fees and/or LTIP
Amounts attributable to services to be performed after such election, provided
that the Participant submits an Election Form on or before the deadline
established by the Committee, which in no event shall be later than 30 days
after the Participant first becomes eligible to participate in the Plan.

 

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

 

(c)           Timing of Deferral Elections for Fiscal Year Compensation.  In the
event that the fiscal year of an Employer is different than the taxable year of
a Participant, the Committee may determine that a deferral election may be made
for “Fiscal Year Compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed.  For purposes of this Section, the term “Fiscal Year
Compensation” shall only include Bonus and LTIP Amounts relating to a service
period coextensive with one or more consecutive fiscal years of the Employer, of
which no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.

 

A deferral election made in accordance with this Section 3.2(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.2(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with 3.2(d) below.

 

(d)           Timing of Deferral Elections for Performance-Based Compensation. 
Subject to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than 6
months before the end of the performance period.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

9

--------------------------------------------------------------------------------


 

3.3           Withholding and Crediting of Annual Deferral Amounts.  For each
Plan Year, the Base Salary portion of the Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Salary.  The
Bonus, LTIP Amounts and/or Director Fees portion of the Annual Deferral Amount
shall be withheld at the time the Bonus, LTIP Amounts or Director Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.  Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

 

3.4           Company Contribution Amount.

 

(a)           For each Plan Year, an Employer may be required to credit amounts
to a Participant’s Annual Account in accordance with employment or other
agreements entered into between the Participant and the Employer, which amounts
shall be part of the Participant’s Company Contribution Amount for that Plan
Year.  Such amounts shall be credited to the Participant’s Annual Account for
the applicable Plan Year on the date or dates prescribed by such agreements.

 

(b)           For each Plan Year, an Employer, in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year.  The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year.  The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

 

(c)           If not otherwise specified in the Participant’s employment or
other agreement entered into between the Participant and the Employer, the
amount (or the method or formula for determining the amount) of a Participant’s
Company Contribution Amount shall be set forth in writing in one or more
documents, which shall be deemed to be incorporated into this Plan in accordance
with Section 1.33, no later than the date on which such Company Contribution
Amount is credited to the applicable Annual Account of the Participant.

 

3.5           Company Restoration Matching Amount.  A Participant’s Company
Restoration Matching Amount, if any, for a Plan Year shall be equal to the
“match” the Company would have otherwise credited to the Participant’s account
in the 401(k) Plan, assuming that the amount of Base Salary deferred into this
Plan for such Plan Year had instead been contributed to the 401(k) Plan (taking
into account (i) the amount of the “match” the Company makes to the
Participant’s account in the 401(k) Plan during such Plan Year, and
(ii) limitations applicable to the 401(k) Plan imposed by the Code, including
but not limited to Code Sections 401(a)(17) and 402(g)).  The Participant’s
Company Restoration Matching Amount, if any, shall be credited to the
Participant’s Annual Account on or around April 1st of the Plan Year following
the Plan Year to which the Company Restoration Matching Amount relates.

 

10

--------------------------------------------------------------------------------


 

3.6           Vesting.

 

(a)           A Participant shall at all times be 100% vested in the portion of
his or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7.

 

(b)           A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement, employment agreement
or any other agreement entered into between the Participant and his or her
Employer.  If not addressed in such agreements, a Participant shall vest in the
portion of his or her Account Balance attributable to any Company Contribution
Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.7, in accordance with the vesting schedule declared by the Committee
in its sole discretion.

 

(c)           A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7, only to the extent
that the Participant would be vested in such amounts under the provisions of the
401(k) Plan, as determined by the Committee in its sole discretion.

 

(d)           Notwithstanding anything to the contrary contained in this
Section 3.6, in the event of a Change in Control, or upon a Participant’s
Disability, Separation from Service on or after qualifying for Retirement, or
death prior to Separation from Service, any amounts that are not vested in
accordance with Sections 3.6(b) or 3.6(c) above, shall immediately become 100%
vested.

 

(e)           Notwithstanding subsection 3.6(d) above, the vesting schedules
described in Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a
Change in Control to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Section 280G of the Code
to apply.  In the event of such a determination, the Participant may request
independent verification of the Committee’s calculations with respect to the
application of Section 280G.  In such case, the Committee must provide to the
Participant within 90 days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”). 
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations.  The cost of such opinion shall be paid for by
the Company.

 

(f)            Section 3.6(e) shall not prevent the acceleration of the vesting
schedules described in Sections 3.6(b) and 3.6(c) if such Participant is
entitled to a “gross-up” payment to eliminate the effect of the Code section
4999 excise tax pursuant to his or her employment agreement or other agreement
entered into between such Participant and the Employer.

 

11

--------------------------------------------------------------------------------


 

3.7           Crediting/Debiting of Account Balances.  In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

(a)           Measurement Funds.  Subject to the restrictions found in
Section 3.7(c) below, the Participant may elect one or more of the measurement
funds selected by the Committee (or its delegate), in its sole discretion, which
are based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance.  As
necessary, the Committee (or its delegate) may, in its sole discretion,
discontinue, substitute or add a Measurement Fund.  The discontinuance or
substitution of any Measurement Fund will take effect 30 days after the day on
which the Company gives Participants advance written notice of such change. The
addition of any new Measurement Fund will take effect on the day on which the
Company gives Participants written notice of such change.

 

(b)           Election of Measurement Funds.  Subject to the restrictions found
in Section 3.7(c) below, a Participant, in connection with his or her initial
deferral election in accordance with Section 3.2 above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.7(a)
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance.  If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion.  Subject to the
restrictions found in Section 3.7(c) below, the Participant may (but is not
required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund.  If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.  Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.7(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

 

12

--------------------------------------------------------------------------------


 

(c)           Fixed Rate Fund.  If the Committee, in its sole discretion, adds a
fixed rate fund Measurement Fund to this Plan, the provisions of this
Section 3.7(c) shall apply.  Prior to each Plan Year, the Committee shall, in
its sole discretion, determine whether it will (i) allow allocations to and/or
from the fixed rate fund Measurement Fund and whether such allocations, if any,
may only be made upon advance written notification of a Participant’s intended
allocation, and (ii) impose limits on the portion of a Participant’s Account
Balance that may be invested in the fixed rate fund Measurement Fund at any
given time.  In the event that the Committee imposes a limit on the portion of a
Participant’s Account Balance that may be invested in the fixed rate fund
Measurement Fund, the Committee may request that a Participant re-allocate his
or her Account Balance among the other Measurement Funds; provided, however, if
a Participant fails or refuses to re-allocate his or her Account Balance in
accordance with the Committee’s request, the Committee may re-allocate that
portion of the Participant’s Account Balance which is in excess of the limits
imposed on the fixed rate fund Measurement Fund, on a pro-rata basis, among the
other Measurement Funds to which the Participant’s Account Balance is allocated.

 

(d)           Proportionate Allocation.  In making any election described in
Section 3.7(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.

 

(e)           Crediting or Debiting Method.  The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

(f)            No Actual Investment.  Notwithstanding any other provision of
this Plan that may be interpreted to the contrary, the Measurement Funds are to
be used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund.  In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves.  Without limiting
the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

 

3.8           FICA and Other Taxes.

 

(a)           Annual Deferral Amounts.  For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus and/or LTIP Amounts that is not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Annual Deferral Amount.  If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

 

13

--------------------------------------------------------------------------------


 

(b)           Company Restoration Matching Amounts and Company Contribution
Amounts.  When a Participant becomes vested in a portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such amounts.  If necessary, the Committee
may reduce the vested portion of the Participant’s Company Restoration Matching
Amount or Company Contribution Amount, as applicable, in order to comply with
this Section 3.8.

 

(c)           Distributions.  The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4

Scheduled Distribution; Unforeseeable Emergencies

 

4.1           Scheduled Distributions.  In connection with each election to
defer an Annual Deferral Amount, a Participant may elect to receive all or a
portion of such Annual Deferral Amount, plus amounts credited or debited on that
amount pursuant to Section 3.7, in the form of a lump sum payment, calculated as
of the close of business on or around the Benefit Distribution Date designated
by the Participant in accordance with this Section (a “Scheduled
Distribution”).  The Benefit Distribution Date for the amount subject to a
Scheduled Distribution election shall be the first day of any Plan Year
designated by the Participant, which may be no sooner than 3 Plan Years after
the end of the Plan Year to which the Participant’s deferral election relates,
unless otherwise provided on an Election Form approved by the Committee.

 

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date.  By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2009, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2013, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Distribution Date.

 

4.2           Postponing Scheduled Distributions.  A Participant may elect to
postpone a Scheduled Distribution described in Section 4.1 above, and have such
amount paid out during a 60 day period commencing immediately after an allowable
alternative Benefit Distribution Date designated in accordance with this
Section 4.2.  In order to make such an election, the Participant must submit an
Election Form to the Committee in accordance with the following criteria:

 

(a)           The election of the new Benefit Distribution Date shall have no
effect until at least 12 months after the date on which the election is made;

 

14

--------------------------------------------------------------------------------


 

(b)           The new Benefit Distribution Date selected by the Participant for
such Scheduled Distribution must be the first day of a Plan Year that is no
sooner than 5 years after the previously designated Benefit Distribution Date;
and

 

(c)           The election must be made at least 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

4.3           Other Benefits Take Precedence Over Scheduled Distributions. 
Should an event occur prior to any Benefit Distribution Date designated for a
Scheduled Distribution that would trigger a benefit under Articles 5 through 9,
as applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

 

4.4           Unforeseeable Emergencies.

 

(a)           If a Participant experiences an Unforeseeable Emergency prior to
the occurrence of a Scheduled Distribution or a distribution event described in
Articles 5 through 9, as applicable, the Participant may petition the Committee
to receive a partial or full payout from the Plan.  The payout, if any, from the
Plan shall not exceed the lesser of (i) the Participant’s vested Account
Balance, calculated as of the close of business on or around the Benefit
Distribution Date for such payout, as determined by the Committee in accordance
with the provisions set forth below, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution.  A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

 

If the Committee (or its delegate), in its sole discretion, approves a
Participant’s petition for payout from the Plan, the Participant’s Benefit
Distribution Date for such payout shall be the date on which such approval by
the Committee (or its delegate) occurs and such payout shall be distributed to
the Participant in a lump sum no later than 60 days after such Benefit
Distribution Date.  In addition, in the event of such approval the Participant’s
outstanding deferral elections under the Plan shall be cancelled.

 

(b)           A Participant’s deferral elections under this Plan shall also be
cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s
401(k) Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 

15

--------------------------------------------------------------------------------

 

ARTICLE 5

Change in Control Benefit

 

5.1           Change in Control Benefit.  A Participant, in connection with his
or her commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”).  The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.

 

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.

 

5.2           Payment of Change in Control Benefit.  The Change in Control
Benefit, if any, shall be calculated as of the close of business on or around
the Participant’s Benefit Distribution Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

 

ARTICLE 6

Retirement Benefit

 

6.1           Retirement Benefit.  If a Participant experiences a Separation
from Service that qualifies as a Retirement, the Participant shall be eligible
to receive his or her vested Account Balance in either a lump sum or annual
installment payments, as elected by the Participant in accordance with
Section 6.2 (the “Retirement Benefit”).  A Participant’s Retirement Benefit
shall be calculated as of the close of business on or around the applicable
Benefit Distribution Date for such benefit, which shall be (a) the first day
after the end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (b) for all other Participants, the date on which the
Participant experiences a Separation from Service; provided, however, if a
Participant changes the form of distribution for one or more Annual Accounts in
accordance with Section 6.2(b), the Benefit Distribution Date for the Annual
Account(s) subject to such change shall be determined in accordance with
Section 6.2(b).

 

6.2           Payment of Retirement Benefit.

 

(a)           In connection with a Participant’s election to defer an Annual
Deferral Amount, the Participant shall elect the form in which his or her Annual
Account for such Plan Year will be paid.  The Participant may elect to receive
each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method of up to 15 years.  If a Participant does not make any
election with respect to the payment of an Annual Account, then the Participant
shall be deemed to have elected to receive such Annual Account as a lump sum.

 

(b)           A Participant may change the form of payment for an Annual Account
by submitting an Election Form to the Committee in accordance with the following
criteria:

 

16

--------------------------------------------------------------------------------


 

(i)            The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(ii)           The new Benefit Distribution Date for such Annual Account shall
be 5 years after the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account; and

 

(iii)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.

 

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for an Annual Account shall not be
considered to be made until the date on which the election becomes irrevocable. 
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account.  Subject to the requirements of this
Section 6.2(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account shall govern the form of payout of
such Annual Account.

 

(c)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the applicable Benefit Distribution Date. 
Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Annual Account and shall be paid no later than
60 days after the first day of each Plan Year following the Plan Year in which
the Participant’s Benefit Distribution Date occurs.

 

ARTICLE 7

Termination Benefit

 

7.1           Termination Benefit.  If a Participant experiences a Separation
from Service that does not qualify as a Retirement, the Participant shall
receive his or her vested Account Balance in the form of a lump sum payment (the
“Termination Benefit”).  A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be (a) the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (b) for
all other Participants, the date on which the Participant experiences a
Separation from Service.

 

7.2           Payment of Termination Benefit.  The Termination Benefit shall be
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

 

ARTICLE 8

Disability Benefit

 

8.1           Disability Benefit.  If a Participant becomes Disabled prior to
the occurrence of a distribution event described in Articles 5 through 7 or 9,
as applicable, the Participant shall receive his or her vested Account Balance
in the form of a lump sum payment (the “Disability Benefit”).  The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.

 

17

--------------------------------------------------------------------------------


 

8.2           Payment of Disability Benefit.  The Disability Benefit shall be
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

 

ARTICLE 9

Death Benefit

 

9.1           Death Benefit.  In the event of a Participant’s death prior to the
complete distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”).  The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.

 

9.2           Payment of Death Benefit.  The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Distribution Date.

 

ARTICLE 10

Beneficiary Designation

 

10.1         Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2         Beneficiary Designation; Change; Spousal Consent.  A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent.  A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time.  If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

10.3         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

 

10.4         No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse.  If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

18

--------------------------------------------------------------------------------


 

10.5         Doubt as to Beneficiary.  If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

10.6         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge all Employers and the
Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

 

ARTICLE 11

Leave of Absence

 

11.1         Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.3.

 

11.2         Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan.  During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections. 
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.

 

ARTICLE 12

Termination of Plan, Amendment or Modification

 

12.1         Termination of Plan.  Although each Employer anticipates that it
will continue the Plan for an indefinite period of time, there is no guarantee
that any Employer will continue the Plan or will not terminate the Plan at any
time in the future.  Accordingly, each Employer reserves the right to terminate
the Plan with respect to all of its Participants.  In the event of a Plan
termination no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Company contributions.  However, after the Plan termination the Account Balances
of such Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to be
credited or debited to such Participants’ Account Balances pursuant to
Section 3.7.  The Measurement Funds available to Participants following the
termination of the Plan shall be comparable in number and type to those
Measurement Funds available to Participants in the Plan Year preceding the Plan
Year in which the Plan termination is effective.  In addition, following a Plan
termination, Participant Account Balances shall remain in the Plan and shall not
be distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan.  Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

 

19

--------------------------------------------------------------------------------


 

12.2         Amendment.

 

(a)           Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer.  Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.

 

(b)           If a Participant’s Plan Agreement contains benefits or limitations
that are not in this Plan document, the Employer may amend or terminate such
provisions with the written consent of the Participant.

 

(c)           Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any provision of the Plan or any Plan
Agreement may cause amounts deferred under the Plan to become immediately
taxable to any Participant under Code Section 409A and related Treasury guidance
or Regulations, each Employer may (i) adopt such amendments to the Plan, Plan
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Employer determines necessary or
appropriate to preserve the intended tax treatment of the Plan benefits provided
by the Plan and/or (ii) take such other actions as the Employer determines
necessary or appropriate to comply with the requirements of Code Section 409A
and related Treasury guidance or Regulations to avoid the imputation of any tax,
penalty or interest thereunder.

 

12.3         Effect of Payment.  The full payment of the Participant’s vested
Account Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

 

ARTICLE 13

Administration

 

13.1         Committee Duties.  Except as otherwise provided in this Article 13,
this Plan shall be administered by a Committee, which shall consist of the
Board, or such committee of management and/or Board members as the Board shall
appoint.  Members of the Committee may be Participants under this Plan.  The
Committee shall also have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan, and (b) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of this Plan,
as may arise in connection with the Plan.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.  The Committee may, in its sole discretion and from time to time,
delegate any administrative or ministerial duties related to the Plan to any
officers or staff of the Company.

 

20

--------------------------------------------------------------------------------


 

13.2         Administration Upon Change In Control.  For purposes of this Plan,
the Committee shall be the “Administrator” at all times prior to the occurrence
of a Change in Control.  Within one hundred and twenty (120) days following a
Change in Control, an independent third party “Administrator” may be selected by
the individual or individuals who, immediately prior to the Change in Control,
held a position as Chief Executive Officer of the Company or, if not so
identified, held a position as the Company’s highest ranking officer(s) (the
“Ex-CEO”), and approved by the Trustee.  The Committee, as constituted prior to
the Change in Control, shall continue to be the Administrator until the earlier
of (a) the date on which such independent third party is selected and approved,
or (b) the expiration of the one hundred and twenty (120) day period following
the Change in Control.  If an independent third party is not selected within one
hundred and twenty (120) days of such Change in Control, the Committee, as
described in Section 13.1 above, shall be the Administrator.  The Administrator
shall have the discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan and Trust including, but not limited to benefit entitlement determinations;
provided, however, upon and after the occurrence of a Change in Control, the
Administrator shall have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or
Trust.  Upon and after the occurrence of a Change in Control, the Company must:
(i) pay all reasonable administrative expenses and fees of the Administrator;
(ii) indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (iii) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Separation from Service,
Disability or death of the Participants, and such other pertinent information as
the Administrator may reasonably require.  Upon and after a Change in Control,
the Administrator may be terminated (and a replacement appointed) by the Trustee
only with the approval of the Ex-CEO.  Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

 

13.3         Agents.  In the administration of this Plan, the Committee, as
applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.4         Binding Effect of Decisions.  The decision or action of the
Committee or Administrator, as applicable, with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.

 

21

--------------------------------------------------------------------------------


 

13.5         Indemnity of Committee.  All Employers shall indemnify and hold
harmless the members of the Committee, any Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator seeking
indemnification hereunder.

 

13.6         Employer Information.  To enable the Committee and/or Administrator
to perform its functions, the Company and each Employer shall supply full and
timely information to the Committee (or its delegate) and/or Administrator, as
the case may be, on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the compensation of its Participants, the date and circumstances of the
Separation from Service, Disability or death of its Participants, and such other
pertinent information as the Committee (or its delegate) or Administrator may
reasonably require.

 

ARTICLE 14

Other Benefits and Agreements

 

14.1         Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer.  The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 15

Claims Procedures

 

15.1         Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.  If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant.  All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.

 

15.2         Notification of Decision.  The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than 90 days after
receiving the claim.  If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90 day period.  In no event shall such extension exceed a period of 90
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  The Committee shall
notify the Claimant in writing:

 

22

--------------------------------------------------------------------------------


 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in
Section 15.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

15.3         Review of a Denied Claim.  On or before 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim.  The
Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant.

 

15.4         Decision on Review.  The Committee shall render its decision on
review promptly, and no later than 60 days after the Committee receives the
Claimant’s written request for a review of the denial of the claim.  If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period.  In no event
shall such extension exceed a period of 60 days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.  The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

23

--------------------------------------------------------------------------------

 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

15.5         Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 15 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

ARTICLE 16

Trust

 

16.1         Establishment of the Trust.  In order to provide assets from which
to fulfill the obligations of the Participants and their Beneficiaries under the
Plan, the Company shall establish a trust by a trust agreement with a third
party, the trustee (the “Trust”), and each Employer shall at least annually
transfer over to the Trust such assets as the Employer determines, in its sole
discretion, are necessary to provide, on a present value basis, for its
respective future liabilities created with respect to the Annual Accounts for
such Employer’s Participants (or such Participants’ Beneficiaries) for all
periods prior to the transfer, as well as any debits and credits to such
Participants’ Annual Accounts for all periods prior to the transfer, taking into
consideration the value of the assets in the Trust at the time of the transfer.

 

16.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust.  Each Employer shall at all times remain
liable to carry out its obligations under the Plan.

 

16.3         Distributions From the Trust.  Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under this Plan.

 

ARTICLE 17

Miscellaneous

 

17.1         Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

17.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer.  For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

24

--------------------------------------------------------------------------------


 

17.3         Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant.  An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

 

17.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

17.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant.  Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement.  Nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
any Employer, either as an Employee or a Director, or to interfere with the
right of any Employer to discipline or discharge the Participant at any time.

 

17.6         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

17.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

17.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

17.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

 

17.10       Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

25

--------------------------------------------------------------------------------


 

Guess?, Inc.

Attn: Director of Human Resources

1444 South Alameda Street

Los Angeles, CA 90021

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

17.12       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

17.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

17.14       Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

17.15       Domestic Relations Orders.  If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.

 

17.16       Insurance.  The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Employers or the trustee of the Trust may choose.  The Employers or the
trustee of the Trust, as the case may be, shall be the sole owner and
beneficiary of any such insurance.  The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Employers
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Employers have applied for insurance.

 

26

--------------------------------------------------------------------------------


 

17.17       Legal Fees To Enforce Rights After Change in Control.  The Company
and each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan.  In these
circumstances, the purpose of the Plan could be frustrated.  Accordingly, if,
following a Change in Control, (i) a Participant or Beneficiary institutes any
litigation or other legal action which seeks to recover benefits under the Plan
or which otherwise asserts that the Committee, the Company, the Employer or any
successor entity to the Company or the Employer has failed to comply with any of
its obligations under this Plan or any agreement thereunder with respect to such
Participant or Beneficiary, or if the Committee, the Company, the Employer or
any other person takes any action to declare this Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant or Beneficiary the benefits intended to be provided
under the Plan, and (ii) the Participant or Beneficiary retains counsel in
connection with such litigation or legal action, then, if the final decision of
a court of competent jurisdiction determines that the Participant or Beneficiary
has prevailed with respect to all or part of such litigation or legal action the
Company and such Employer (who shall be jointly and severally liable) shall be
required to pay the reasonable attorneys fees and expenses of the Participant or
Beneficiary in connection with the initiation or defense of such litigation or
legal action with respect to such matters, whether by or against the Committee,
the Company, the Employer or any director, officer, shareholder or other person
affiliated with the Company, the Employer or any successor thereto in any
jurisdiction.

 

17.18       Distribution in the Event of Income Inclusion Under Code
Section 409A.  If any portion of a Participant’s Account Balance under this Plan
is required to be included in income by the Participant prior to receipt due to
a failure of this Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of
(i) the portion of his or her Account Balance required to be included in income
as a result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan document, originally adopted as of October 31,
2005, is hereby amended and restated as of December 18, 2008.

 

 

“Company”

 

 

 

Guess?, Inc.,

 

a Delaware corporation

 

 

 

 

 

/s/ Carlos Alberini

 

 

 

 

By:

Carlos Alberini

 

Title:

President and Chief Operating Officer

 

28

--------------------------------------------------------------------------------
